STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (the “Agreement”) is made as of the 22nd day of
May 2014 (the “Effective Date”), by and between RICHARD CHIANG, with an address
at 75 Broadway Street, Suite 202, San Francisco, CA 94111, USA ("Seller"), and
DB HOLDING INC., a Nevada corporation and/or its assigns, with an address at
2251 North Rampart Blvd, #182, Las Vegas, NV 89128 ("Purchaser").

 

RECITALS

 

A.Seller is the record owner and holder of 10,000,000 Common Shares, par value
$.0001 par value (the “Shares”), or 100% of the issued and outstanding shares of
APEX 10 INC., a Delaware corporation ("Corporation”), which Corporation has
10,000,000 shares of common stock, issued and outstanding as of the date of this
Agreement.

B.Purchaser desires to purchase the 10,000,000 Shares from Seller, which
constitutes 100% of the Corporation’s issued and outstanding shares as of the
date of this Agreement, and Seller desires to sell such Shares upon the terms
and conditions hereinafter set forth.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained in this Agreement, and in order to consummate the
purchase and sale of

the Corporation’s Shares, it is hereby agreed, as follows:

 

1.               PURCHASE AND SALE OF SHARES. Subject to the terms and
conditions of this Agreement, Purchaser agrees to purchase at the Closing and
the Seller agrees to sell to Purchaser at the Closing, 10,000,000 of Seller’s
Shares for a total price of forty thousand US dollars (USD$40,000.00) (the
“Purchase Price”). As of the Effective Date, Purchaser shall have wire
transferred to the Seller the Purchase Price as full payment to Seller for a
non-trading, fully-reporting SEC Edgar public shell company.

 

2.               CLOSING. The purchase and sale of the Shares shall take place
on May 22, 2014. Seller will immediately deliver the following to Purchaser: (A)
the certificates representing the Shares transferred hereunder, duly endorsed
for transfer to the Purchaser or accompanied by appropriate stock powers, (B)
the original of the Certificate of Incorporation and bylaws, (C) all corporate
books and records (including all accounting records and SEC filings to date);
(D) written resignations of incumbent directors and officers of the Corporation;
and (E) Edgar Codes of the Corporation.

 

3.               REPRESENTATIONS AND WARRANTIES OF SELLER. Seller, as sole
director and officer of Corporation, hereby represents and warrants to Purchaser
that:

 

(i)Corporation is a corporation duly organized and validly existing and in good
standing under the laws of the State of Delaware and has the corporate power and
authority to carry on the business it is now being conducted. Corporation and/or
Seller do not require any consent and/or authorization, declaration or filing
with any government or regulatory authority to undertake any actions herein;

 

(ii)Corporation has filed with the United States Securities and Exchange
Commission (“SEC”) a registration statement on Form 10-12G, which has gone
effective as of the date of this Agreement.

 

(iii)Corporation has timely filed and is current on all reports required to be
filed by it pursuant to Sections 13 and 15 of the Securities Exchange Act of
1934.

 

(iv)Corporation is newly formed with no financial information available other
than the financial information included in its SEC filings;

 

1

 

(v)There are no legal actions, suits, arbitrations, or other administrative,
legal or governmental proceedings threatened or pending against the Corporation
and/or Seller or against the Seller or other employee, officer, director or
stockholder of Corporation. Additionally, Seller is not aware of any facts which
may/might result in or form a basis of such action, suit, arbitration or other
proceeding on any basis whatsoever;

 

(vi)The Corporation has no subsidiaries or any direct or indirect ownership
interest in any other corporation, partnership, association, firm or business in
any manner;

 

(vii)The Corporation and/or Seller does not have in effect nor has any present
intention to put into effect any employment agreements, deferred compensation,
pension retirement agreements or arrangements, options arrangements, bonus,
stock purchase agreements, incentive or profit–sharing plans;

 

(viii)No person or firm has, or will have, any right, interest or valid claim
against the Corporation for any commission, fee or other compensation in
connection with the sale of the Shares herein as a finder or broker or in any
similar capacity as a result of any act or omission by the Corporation and/or
Seller or anyone acting on behalf of the Corporation and/or Seller;

 

(ix)The business and operation of the Corporation has been and will be conducted
in accordance with all applicable laws, rules, regulations, judgments. Neither
the execution, delivery or performance of this Agreement (A) violates the
Corporation’s by-laws, Certificate of Incorporation, or any existing
resolutions; and, (B) will cause the Corporation to lose any benefit or any
right or privilege it enjoys under the Securities Act (“Act”) or other
applicable state securities laws;

 

(x)Corporation has not conducted any business and/or entered into any agreements
with third-parties;

 

(xi)This Agreement has been duly executed and delivered by Seller, constitutes a
valid and binding instrument, enforceable in accordance with its terms, and does
not conflict with or result in a breach of or in violation of the terms,
conditions or provisions of any agreement, mortgage, lease or other instrument
or indenture to which Corporation and/or Seller a party or by which they are
bound;

 

(xii)Seller is the legal and beneficial owner of the Shares and has good and
marketable title thereto, free and clear of any liens, claims, rights and
encumbrances;

 

(xiii)Seller warrants that the Corporation being transferred shall be
transferred with no liabilities and little or no assets, and shall defend and
hold Purchaser and the Corporation harmless against any action by any third
party against either of them arising out of, or as a consequence of, any act or
omission of Seller or the Corporation prior to, or during the closing
contemplated by this contract of sale; and

 

(xiv)Seller will cause all current officers and directors of the Corporation to
resign at the Closing.

 

4.               REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser hereby
represents and warrants to Seller that:

 

(i)Purchaser has the power and authority to execute and deliver this Agreement,
to perform his obligations hereunder and to consummate the transactions
contemplated hereby. This Agreement has been duly executed and delivered by
Purchaser and constitutes a valid and binding instrument, enforceable in
accordance with its terms;

 

2

 

(ii)The execution, delivery and performance of this Agreement is in compliance
with and does not conflict with or result in a breach of or in violation of the
terms, conditions or provisions of any agreement, mortgage, lease or other
instrument or indenture to which Purchaser is a party or by which Purchaser is
bound;

 

(iii)Purchaser is purchasing the Shares solely for its own account for the
purpose of investment and not with a view to, or for sale in connection with,
any distribution of any portion thereof in violation of any applicable
securities law.

 

(iv)Either:

 

a.The Purchaser is an "accredited investor" as defined under Rule 501 under the
Securities Act; or

b.The Purchaser has been provided all information, including publicly filed
reports of the Corporation, the audited annual and interim quarterly financial
statements of the Corporation, and all other information publicly filed by the
Corporation.

 

(v)Purchaser hereby agrees that such shares are restricted pursuant to Rule 144
and therefore subject to Rule 144 resale requirements.

 

5.               NOTICES. Notice shall be given by certified mail, return
receipt requested, the date of notice being deemed the date of postmarking.
Notice, unless either party has notified the other of an alternative address as
provided hereunder, shall be sent to the address as set forth herein:

 

Seller: RICHARD CHIANG

APEX 10 Inc. President & Director

75 Broadway Street, Suite 202

San Francisco, CA 94111 (415) 713-6957

Email: rchiang8@gmail.com

 

 

Purchaser: DB HOLDING, INC.

Dan Knoller, President

2251 North Rampart Blvd, #182, Las Vegas, NV 89128

Email: dknoller@gmail.com

Phone: ___________________

 

6.               GOVERNING LAW. This Agreement shall be interpreted and governed
in accordance with the laws of the State of Nevada. The parties herein waive
trial by jury. In the event that litigation results or arise out of this
Agreement or the performance thereof, the parties agree that the prevailing
party is entitled to reimbursement for the non-prevailing party of reasonable
attorney’s fee, costs, expenses, in addition to any other relief to which the
prevailing party may be entitled.

 

7.               CONDITIONS TO CLOSING. The Closing is conditioned upon the
fulfillment by the Seller of the satisfaction of the representations and
warranties made herein being true and correct in all material respects as of the
date of Closing.

 

8.               SEVERABILITY. In the event that any term, covenant, condition,
or other provision contained herein is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, the invalidity of any such
term, covenant, condition, provision or Agreement shall in no way affect any
other term, covenant, condition or provision or Agreement contained herein,
which shall remain in full force and effect.

 

9.               ENTIRE AGREEMENT. This Agreement contains all of the terms
agreed upon by the parties with respect to the subject matter hereof. This
Agreement has been entered into after full investigation.

 

3

 

10.            INVALIDITY. If any paragraph of this Agreement shall be held or
declared to be void, invalid or illegal, for any reason, by any court of
competent jurisdiction, such provision shall be ineffective but shall not in any
way invalidate or affect any other clause, Paragraph, section or part of this
Agreement.

 

11.            GENDER AND NUMBER; SECTION HEADINGS. Words importing a particular
gender mean and include the other gender and words importing a singular number
mean and include the plural number and vice versa, unless the context clearly
indicated to the contrary. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

 

12.            AMENDMENTS. No amendments or additions to this Agreement shall be
binding unless in writing, signed by both parties, except as herein otherwise
provided.

 

13.            ASSIGNMENT. Neither party may assign this Agreement without the
express written consent of the other party. Any agreed assignment by the Seller
shall be effectuated by all the necessary corporate authorizations and
governmental and/or regulatory filings.

 

14.            CLOSING DOCUMENTS. Seller and Purchaser agree, at any time, to
execute, and acknowledge where appropriate, and to deliver any and all
documents/instruments, and take such further action, which may necessary to
carry out the terms, conditions, purpose and intentions of this Agreement. This
paragraph shall survive the Closing.

 

15.            EXCLUSIVE AGREEMENT; AMENDMENT. This Agreement supersedes all
prior agreements or understandings among the parties with respect to its subject
matter with respect thereto and cannot be changed or terminated orally.

 

16.            FACSIMILE SIGNATURES. Execution of this Agreement and delivery of
signed copies thereof by facsimile signatures from the parties hereto or their
agents is acceptable to the parties who waive any objections or defenses based
upon lack of an original signature.

 

17.            PUBLICITY. Except as otherwise required by law, none of the
parties hereto shall issue any press release or make any other public statement,
in each case relating to, connected with or arising out of this Agreement or the
matters contained herein, without obtaining the prior approval of the other to
the contents and the manner of presentation and publication thereof.

 

IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
signed this Agreement by their duly authorized officers the day and year first
above written.

 

PURCHASER

DB HOLDING INC.

 

 

By: /s/ Dan Knoller

Name: Dan Knoller

Title: Chief Executive Officer 

 

SELLER

 

/s/ Richard Chiang

RICHARD CHIANG

 

 



4

 

 